Quillian, Judge,
concurring specially. I do not agree with all that is said in the majority opinion, though the result reached appears to be correct. I think the execution of the notes by the plaintiff to the defendant and the payments made upon them were dealings between the parties constituting one continuous transaction, as in First Federal Savings & Loan Assn. v. Norwood Realty Co., 212 Ga. 524 (93 S. E. 2d 763). In my opinion it is not material to the decision of the case to determine whether the payments made by the plaintiff were with or without directions as to their application. This is true because the direction of payment to usurious interest is as illegal as the original contract to pay usury. Reconstruction Finance Corp. v. Puckett, 181 Ga. 288, 294 (181 S. E. 861, 101 A.L.R. 735). Before the debt is fully satisfied, as in Reconstruction Finance Corp. v. Puckett, First Federal Savings & Loan Assn. v. Norwood Realty Co., both supra, and Lilly v. DeLaPeriere, 76 Ga. 348, a plea of payment may set up payments of usurious interest made at any time, even more than one year before the plea is filed. But where the debt has been fully satisfied and more than a year’s time has elapsed since the payment of the usurious interest the debtor ’ cannot institute an independent action to recover such payments, nor can he set them off against a claim arising out of a transaction not connected with that in which the usurious interest is charged. Bailey v. Lumpkin, 1 Ga. 392; Gramling, Spalding & Co. v. Pool, 111 Ga. 93 (36 S. E. 430).
The line of demarcation between the two lines of cases is narrow and technical.
However, if a plea in the nature of a plea of payment could not, at any time before the debt is satisfied, set up the payment of usurious interest and require the forfeiture of all interest that would otherwise be due upon the debt there would be no meaning to Code § 57-112 which reads: “Any person, company, or corporation violating the provisions of section 57-101, shall forfeit the entire interest so charged or taken, or contracted to be reserved, charged or taken. No further penalty or forfeiture shall be occasioned, suffered or allowed.” If the payment of *322usurious interest could be pleaded after the debt is paid and after more time than a year has elapsed, Code § 57-115 would be meaningless. The latter Code section reads: “No plea or suit for the recovery of such forfeiture shall be barred by lapse of time shorter than one year.”
In my opinion the petition sufficiently alleges the plaintiff’s right to recover some amount, and for this reason is not subject to general demurrer. Hudson v. Hudson, 119 Ga. 637 (1) (46 S. E. 874). The petition is open to several grounds of special demurrer and for this reason a reversal of the trial court’s judgment is necessary.